 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   DEBORAH M. MANCHESTER, PH.D.,                Case №: 2:17-CV-05309-ODW (JEMx)
12                      Plaintiff,
13         v.
14   SIVANTOS GMBH, a German company;             JUDGMENT
15   SIVANTOS, INC., a Delaware
     corporation, AURALCARE HEARING
16   CENTERS OF AMERICA; DAVID D.
     LARSEN, and DOES 1-10, inclusive,
17
                        Defendants.
18
19         The Court, having considered the Motion for Summary Judgment (ECF No. 446.)
20   filed by Defendants Sivantos GmbH and Sivantos, Inc. (“Sivantos”); the Motion for
21   Summary Judgment (ECF No. 438.) filed by Defendants Auralcare Hearing Centers of
22   America, LLC d/b/a My Hearing Centers (“Auralcare”) and David D. Larsen
23   (“Larsen”); all papers filed in connection with those motions, including all supporting
24   papers and the opposition papers of Plaintiff Deborah M. Manchester, Ph.D.
25   (“Manchester”); and the record in the case; and for the reasons set forth in the Court’s
26   Order Granting Defendants’ Motions For Summary Judgment (ECF No. 647.), the
27   Court dismissed each and every claim set forth in Manchester’s Second Amended
28   Complaint (ECF No. 66.).
 1         The Court having also considered the Motion to Strike Counterclaimant
 2   Auralcare Hearing Centers of America’s (“Auralcare”) Countercomplaint (ECF No.
 3   118.) filed by Manchester, including all supporting papers and opposition filed in
 4   connection with the Motion to Strike Counterclaimant; and for the reasons set forth in
 5   the Court’s Order Granting Manchester’s Motion to Strike Counterclaimant (ECF No.
 6   652.); the Court struck and dismissed each and every claim set forth in Auralcare’s
 7   Countercomplaint (ECF Nos. 89, 107.). Accordingly, the Court granted Manchester
 8   until October 11, 2019 to file her Attorneys’ Fees Motion. (ECF No. 659.)
 9         Now, therefore, it is ORDERED, ADJUDGED, and DECREED that
10   JUDGMENT is entered in favor of Defendants on all Manchester’s pleaded claims.
11   Manchester shall take nothing by way of her Second Amended Complaint.
12
13
14         IT IS SO ORDERED.
15
16
17         September 13, 2019                 _________________________________
18                                                    OTIS D. WRIGHT, II
                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                               2
